Citation Nr: 1301478	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a skin disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2011, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, right ear hearing loss has been found to be causally related to active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for right ear hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Right ear hearing loss

The Veteran contends that his right ear hearing loss is related to his in-service noise exposure as a ground radio operator.  

Initially, the Board acknowledges that there is conflicting evidence as to whether the Veteran has a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2012).  The February 2011 QTC examination report did not reveal a right ear hearing loss disability.  The Veteran did not exhibit three readings of 26 decibels or more and did not exhibit a reading of 40 decibels or higher in any threshold.  In addition, the speech recognition score in the right ear was not less than 94 percent.  However, during the video conference hearing, the Veteran contended that the February 2011 examination was inadequate as the examiner coached him on the answers.  The Veteran was then afforded a VA examination in September 2012.  Again, the auditory thresholds did not meet the criteria for a right ear hearing loss disability for VA purposes.  However, speech recognition test results were not obtained due to the examiner's opinion that "the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc."  The Veteran submitted a private treatment record dated in February 2012, which includes auditometry test results.  The audiometry results indicate that the Veteran had at least one reading of 40 decibels or higher.  A finding of 40 decibels in any threshold from 500 Hertz to 4000 Hertz meets the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  Therefore, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has a current right ear hearing loss disability.

Here, the service treatment records are unavailable.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the DD Form 214 shows that the Veteran served in the United States Air Force from July 1955 to July 1959 and his military occupational specialty was ground radio operator.  

The Veteran was provided a QTC examination in February 2011.  Although the examination was found to be inadequate as to whether the Veteran had a right ear hearing loss disability in accordance with VA regulations, the Board finds that the examination report is otherwise adequate and probative with respect to the etiology of the Veteran's hearing loss.  The Veteran reported to the VA examiner that he served for four years in the Air Force and that he was a ground radio operator.  He stated that he was exposed to radio equipment, generator, air craft and flight line noise exposure.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was due to excessive noise in service as a ground radio operator.  The rationale was that the medical records reviewed revealed hearing loss abnormalities and the DD Form 214 showed that the Veteran worked as a ground radio operator.  The examiner stated that the previous military noise exposure to radio equipment, generator, air craft, and flight line noise exposure was significant.  

In light of the above, the Board finds that the evidence weighs in favor of service connection.  Although the service treatment records are unavailable, the Veteran has provided competent and credible testimony and statements regarding his in-service noise exposure as a ground radio operator, which is confirmed by the DD Form 214.  In addition, the February 2011 QTC examiner attributed the Veteran's hearing loss to his in-service noise exposure.  Therefore, resolving any existing doubt in the Veteran's favor, service connection is warranted for right ear hearing loss.  38 C.F.R. § 3.303.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Initially, the Board's January 2012 remand requested that an attempt be made to obtain service personnel records, that the Veteran be afforded a VA examination, and that the Veteran be afforded the opportunity to complete an NA Form 13055 with respect to his reported in-service treatment for a skin disorder in Japan.  The service personnel records are associated with the claims file and the Veteran was provided the NA Form 13055 with a February 2012 notification letter.  The Veteran did not complete the NA Form 13055.  In addition, the Veteran was afforded a VA examination in September 2012.  The examiner reviewed the claims file, examined the Veteran, and opined that an opinion could not be provided without resorting to mere speculation due to the absence of the service treatment records and the fact that the first medical evidence was dated in the late 1990s.  Although the examiner could not provide an opinion without resorting to speculation, the VA examiner explained the reasons for this conclusion and, therefore, the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  Thus, the Board finds that the aforementioned remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Following the Board's January 2012 remand, the Veteran was asked to submit a completed VA Form 21-4142 for each health care provider from whom he sought treatment.  In response, the Veteran submitted release forms for Dr. Gray, Dr. Tardibono, Dr. Garcia, and Dr. Cornelison.  Records from Dr. Gray were noted by the Veteran to be destroyed and records from Dr. Garcia and Dr. Cornelison are associated with the claims file.  However, the AMC only sent one letter to Dr. Tardibono regarding the identified medical treatment.  The claims file reveals no response from Dr. Tardibono.  There was no follow-up request.  38 C.F.R. § 3.159(c) instructs VA to send an initial request for records and, if the records are not received, at least one follow-up request.  This was not accomplished.  Therefore, the claim must be remanded for a follow-up request to attempt to obtain records from Dr. Tardibono.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make a follow-up request to Dr. Tardibono for all treatment records dated from 1998 to the present.  If no records are received and/or a negative response is received, notify the Veteran and allow an appropriate amount of time for response.   

2.  Then, after any additional development required, including a new examination with opinion, if indicated, readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


